Citation Nr: 1343317	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  05-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for status post laminectomy of the cervical spine, to include the question of entitlement to a separate evaluation for neurological impairment of the right upper extremity.

2.  Entitlement to a disability rating in excess of 30 percent for neuritis of the left upper extremity from October 31, 2002 to November 27, 2008, and in excess of 40 percent on and after November 28, 2008.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervicogenic headaches.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2006, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded in October 2006, February 2008, and May 2011.  There has been at least substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The matter of the Veteran's entitlement to a separate evaluation for neurological impairment of the right upper extremity, as a manifestation of the service-connected disability of his cervical spine, has been raised by the record.  See, e.g., Board remand dated May 2011.  Accordingly, and for purposes of clarity, the issues on appeal have been recharacterized as set forth above, on the title page.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  The electronic file contains additional evidence-including an October 2013 brief from the Veteran's representative-which the Board has reviewed.


FINDINGS OF FACT

1.  The service-connected disability of the Veteran's cervical spine is not manifested by ankylosis or by incapacitating episodes lasting four weeks or more over a twelve-month period.

2.  Neuritis of the Veteran's right upper extremity was identified on VA examination on April 2, 2007; he has had no more than moderate incomplete paralysis of the affected nerves since that time.

3.  Throughout the appeal period, the service-connected neurological impairment of the Veteran's left upper extremity has been manifested by moderate incomplete paralysis of radicular nerves; severe complete, or complete, paralysis has not been shown.

4.  The Veteran's service-connected headaches are manifested by characteristic prostrating attacks occurring on average more than once a month; however, they are not, in and of themselves, productive of severe economic inadaptability.

5.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for status post laminectomy of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate, 30 percent disability rating for neuritis of the right upper extremity have been met from April 2, 2007; a rating in excess of 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 8610 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 40 percent for neuritis of the left upper extremity have been met from October 31, 2002; a rating in excess of 40 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for cervicogenic headaches have been met from December 20, 2002; a rating in excess of 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

5.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The issues presently on appeal arise from disagreement with the initial evaluations assigned following awards of service connection.  The Court has held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no corrective action is required. 

Additionally, by this decision, the Board is granting the Veteran's claim for TDIU.  In view of the fact that the full benefit sought by the Veteran is being granted in that regard, there is no need to further analyze the notice requirements of the VCAA with respect to that particular claim.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in January 2003, April 2007, November 2008, July 2010, February 2011, and June 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran's history and complaints were recorded, and the examination reports set forth detailed findings in a manner that allows for informed appellate review under the applicable laws and regulations.  As such, the reports are sufficient and adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2006, the undersigned identified the issues that were on appeal at that time, and asked the Veteran about outstanding evidence.  In addition, the Veteran was assisted by an accredited representative from the American Legion.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through the testimony offered at the hearing, demonstrated that they had actual knowledge of the elements necessary to substantiate the Veteran's claims.

Higher Initial Ratings - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Cervical Spine

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, as intervertebral disc syndrome.  Under that diagnostic code, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.

Under the general rating formula for diseases and injuries of the spine, ratings related to the cervical spine are assigned, in pertinent part, as follows:  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As noted above, in order to receive a disability rating in excess of 30 percent, the evidence must show that the Veteran's cervical spine disability is manifested either by unfavorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Here, there is no indication that the Veteran's cervical spine is, or has been, completely ankylosed in an unfavorable position.  Additionally, the Veteran is not shown to have had more than 4 weeks of incapacitating episodes during a 12-month period.  Indeed, the VA examiner in June 2012 specifically noted that there had been no incapacitating episodes during the prior 12 months.

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused the required limitation of motion, ankylosis, or incapacitating episodes necessary to satisfy the criteria for a higher disability rating.  The Veteran has reported pain; however, the Board finds that the Veteran's complaints of pain do not impair his functioning to the degree required to more closely approximate a higher rating for the cervical spine.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002).

Neuritis of the Right Upper Extremity

As noted above, the matter of the Veteran's entitlement to a separate evaluation for neurological impairment of the right upper extremity, as a manifestation of the service-connected disability of his cervical spine, has been raised by the record.  The Board remanded the matter to the RO for development and adjudication in May 2011, as part and parcel of the Veteran's claim for a higher initial evaluation for his cervical spine disability.  In a supplemental statement of the case dated in January 2013, the RO, in effect, denied a separate rating.

Under the diagnostic codes pertaining to radicular nerves, ratings of 20, 30, 40, and 60 percent are warranted for mild incomplete, moderate incomplete, severe incomplete, and complete paralysis of affected nerves of the minor extremity, respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe incomplete paralysis.  The maximum rating for neuritis not characterized by those organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.   

Following a review of the record, the Board finds that the evidence supports the assignment of a separate rating for right upper extremity impairment.  Specifically, neuritis of the Veteran's right upper extremity was identified on VA examination on April 2, 2007.  Subsequently, in November 2008, a VA examiner indicated that the deficit was best characterized as moderately severe painful neuritis.  Similarly, in June 2012, a VA examiner opined that the condition was manifested by moderate incomplete paralysis of the affected (radicular) nerves.

Based on these findings, and other evidence of record, the Board is persuaded that the requirements for a separate, 30 percent rating for neuritis of the right upper extremity under Diagnostic Code 8610 have been met from April 2, 2007.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3.  No higher rating is warranted, however; inasmuch as none of the evidence suggests that the Veteran's condition is manifested by severe incomplete, or complete, paralysis of the affected nerves.

Higher Initial Rating - Neuritis of the Left Upper Extremity

The Veteran's neuritis of the left upper extremity was rated at 30 percent prior to November 28, 2008 under Diagnostic Code 8615.  It was subsequently rated at 40 percent from November 28, 2008 under Diagnostic Code 8512.  The Board will address both of these ratings.  

The Board acknowledges that the Veteran is left-handed.  Therefore, the Board will address regulations for the major side.

Diagnostic Code 8615 addresses the median nerve.  Under that regulation, complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances warrants a 70 percent disability rating.  Severe incomplete paralysis warrants a 50 percent disability rating.  Moderate incomplete paralysis warrants a 30 percent disability rating.  Mild incomplete paralysis warrants a 10 percent disability rating.  38 C.F.R. § 4.124a.

Diagnostic Code 8512, as noted above, addresses the lower radicular group.  Under that regulation, complete paralysis of the lower radicular group with all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers paralyzed (substantial loss of use of hand) warrants a 70 percent disability rating.  Severe incomplete paralysis of the lower radicular group warrants a 50 percent disability rating.  Moderate incomplete paralysis of the lower radicular group warrants a 40 percent disability rating.  Mild incomplete paralysis of the lower radicular group warrants a 20 percent disability rating.  

Of note, Diagnostic Code 8510 addresses the upper radicular group.  Under that regulation, complete paralysis of the upper radicular group with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 70 percent disability rating.  Severe incomplete paralysis of the lower radicular group warrants a 50 percent disability rating.  Moderate incomplete paralysis of the lower radicular group warrants a 40 percent disability rating.  Mild incomplete paralysis of the lower radicular group warrants a 20 percent disability rating.  

The Veteran was afforded a VA examination in January 2003.  The examiner noted that deep tendon reflexes were decreased and the left biceps jerk was absent.  The Veteran had 5/5 strength and a normal sensory examination. 

In April 2007, the Veteran was seen by a neurologist.  The examiner noted left side C6-T1 involvement, which appeared to be more advanced and severe due to the much reduced sensation in the left arm and forearm compared to normal sensation on the right as well as greatly reduced reflex responses.

In November 2008, the Veteran was afforded a VA nerve examination.  The examiner noted weakness of grip and strength on the left.  Numbness and tingling were present in the thumb and index finger.  Sensory examination revealed a decreased sensitivity in the left upper extremity, which is primarily seen in a C6-C7 dermatomal distribution.  Motor examination was limited by pain generated in the neck whenever he contracted his hand grip or performed any other type of maneuver.  Strength was graded as 4/5 throughout due to pain limitations.  The examiner noted C6-T1 involvement on the left side.  The examiner also cited an April 2007 treatment record.  The examiner indicated that the deficit was best characterized as moderately severe painful neuritis.  

In July 2010, the examiner provided an addendum.  The examiner noted that the Veteran's musculocutaneous nerve was referred to as C6-T1 and was affected at a moderately severe level.  The radicular group referred to as C8-T1 can be attributed to dysfunction of the median and ulnar nerves.  The severity of affectation was moderate on the left.  

The Veteran was afforded a VA examination in June 2012.  The examiner noted moderate pain, paresthesias or dysesthesias, and numbness.  Examination revealed 4/5 muscle strength of the left elbow, left wrist, grip, and pinch.  The examiner noted no muscle atrophy of the left side.  The Veteran's reflex examination was normal.  The Veteran's sensory examination revealed decreased results of the left hand and fingers.  The examiner diagnosed moderate incomplete paralysis of the upper radicular group.  

The Veteran's treatment records show continued complaints of weakness, numbness, and pain in the left upper extremity.  

The Board notes that the Veteran's rating was changed to reflect the appropriate nerve group in November 2008 from a moderate incomplete paralysis of the median nerve (Diagnostic Code 8615) to a moderate incomplete paralysis of the lower radicular group (Diagnostic Code 8512).  However, it appears from the November 2008 VA examination report that the examiner was citing prior treatment records when indicating which nerves were involved.  The record does not show that the nerves involved differed or changed throughout the period on appeal.  Therefore, the Board finds that the moderate incomplete paralysis should be rated under the same diagnostic code (8512) throughout the period on appeal.  Therefore, and because Diagnostic Code 8512 provides for a 40 percent rating for moderate incomplete paralysis, a 40 percent disability rating is warranted throughout the entire period on appeal.    

Additionally, the evidence shows that the disability has most recently been characterized as incomplete paralysis of the upper radicular group, although it is currently rated under the lower radicular group.  The Board notes that the ratings for severe, moderate, and mild incomplete paralysis are equivalent under each diagnostic code.  Therefore, although the nerve has changed in name, the symptoms are still accurately addressed under either diagnostic code.  As the Veteran is currently rated for the lower radicular group, the Board will continue to rate the disability under Diagnostic Code 8512.  The Board finds that this does not prejudice the Veteran in any manner.  

To receive a higher rating in excess of 40 percent throughout the period on appeal, the evidence must show loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, which is the equivalent of severe incomplete paralysis as indicated by 38 C.F.R. § 4.123.  The evidence does not show severe incomplete paralysis.  The Veteran has sensory disturbances and decreased muscle strength, but the pain has been described as moderate and the reflex examination in June 2012 was normal.  The VA examiners in July 2010 and June 2012 both described the disability as moderate incomplete paralysis.  Although the November 2008 examiner noted the disability to be moderately severe, that is not the equivalent of severe and does not overcome the other findings of moderate severity or the description of symptoms shown during the examinations.  

Therefore, the Board finds that a 40 percent disability rating is warranted throughout the entire period on appeal.  A disability rating in excess of 40 percent is not warranted at any time.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).

Headaches

The Veteran's headaches are rated under Diagnostic Code 8100, as analogous to migraine.  Under that diagnostic code, migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent rating; migraine with characteristic prostrating attacks occurring on average once a month over the last several months warrants a 30 percent rating; migraine with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraine with less frequent attacks warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a.  

To receive the next higher disability rating of 30 percent, the evidence must show characteristic prostrating attacks occurring on average once a month over the last several months.  The Veteran's treatment records show complaints of headaches more than once per month.  The Veteran takes medication for his headaches.  The January 2003 VA examination noted headaches at least once per month lasting two to 24 hours.  The Veteran has photophobia and phonophobia with his headaches.  During the June 2012 VA examination, the Veteran reported headaches three times per month.  He experiences pain, nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The headaches last less than one day.  The examiner determined that the Veteran had characteristic prostrating attacks of migraine headache pain.  He has them more frequently than once per month.  Specifically the examiner noted that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  As these attacks occur more frequently than once per month, and are prostrating and prolonged, the Board finds that the Veteran's headaches more nearly approximate the criteria of characteristic prostrating attacks occurring on average once a month over the last several months, as required for a 30 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

To receive the next higher disability rating for headaches of 50 percent, the evidence must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that, although the Veteran has attacks a few times per month, they are not shown to be productive of severe economic inadaptability.  At the VA examination in June 2012, the Veteran reported that he did not have difficulty with his employer due to absenteeism as a result of his headaches as he used vacation time and the headaches did not exceed that.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that a 30 percent rating, but no more, is warranted for his headache disability for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's cervical spine disability is manifested by pain and limitation of motion, while his neuritis is manifested by numbness, weakness, and pain.  His headache disability manifests with intermittent pain.  These manifestations are fully contemplated by the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of cervical spine, neuritis, and headache symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities, and referral for consideration of an extraschedular rating is not warranted.   


TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran is not currently working and he contends that he is unable to secure employment due to his service-connected disabilities.  Taking into account the Board's actions herein, he is now service connected for neuritis of the left upper extremity associated with cervical spine laminectomy at 40 percent; neuritis of the left upper extremity associated with cervical spine laminectomy at 30 percent; status post cervical spine laminectomy at 30 percent; cervicogenic headaches at 30 percent; depression associated with cervical spine laminectomy at 30 percent; residuals of a fractured left ankle at 20 percent; lumbar degenerative disc disease and lumber spondylosis rated at 10 percent; and residuals of a fractured left fibula, rated as noncompensable.  The percentage criteria have therefore been met.  38 C.F.R. § 4.16(a).

The Board finds that the Veteran is unable to obtain or sustain substantially gainful employment.  The evidence, overall, shows that the Veteran is unemployed and cannot maintain either physical or sedentary work.  The Veteran was afforded a VA examination in June 2012.  The VA psychologist noted that it was at least as likely as not that the Veteran's depression would prevent him from maintaining gainful employment.  He qualified his statement noting that it seems likely that the primary reason he is unable to work is due to his medical conditions.  Physical examination showed that the Veteran's neck condition prevented physical and sedentary work with lifting, reaching overhead, pushing, prolonged sitting, or pulling movements.  The Veteran's ankle prevented him from doing physical work such as lifting, bending, and repetitive climbing.  The Veteran's fibula fracture also prevented physical work with prolonged standing, walking, and climbing.  

The Board notes that, based upon the June 2012 examination, it appears that the Veteran's psychiatric disability alone is enough to prevent employment.  Despite his finding that his psychiatric disability prevents the Veteran from gaining employment, the June 2012 examiner found that his physical disabilities impacted him to an even greater degree.  His physical disabilities prevent both physical and sedentary work to include prolonged sitting.  Being unable to complete physical or sedentary work leaves the Veteran without employment options.

Considering the Veteran's mental impairments along with his physical limitations, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to maintain substantially gainful employment.  Therefore, the criteria for TDIU have been met.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating in excess of 30 percent for status post laminectomy of the cervical spine is denied. 

A separate 30 percent disability rating for neuritis of the right upper extremity is granted from April 2, 2007, subject to the law and regulations governing the award of monetary benefits.
 
An initial disability rating of 40 percent for neuritis of the left upper extremity is granted from October 31, 2002, subject to the law and regulations governing the award of monetary benefits.

An initial disability rating of 30 percent for cervicogenic headaches is granted from December 20, 2002, subject to the law and regulations governing the award of monetary benefits.




TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


